Conviction is for murder, punishment being five years' confinement in the penitentiary.
In order to secure his enlargement pending appeal appellant, after adjournment of the trial term of court, entered into an appeal bond which was approved by the sheriff only. Article 818, C. C. P., specifically requires such bonds to be approved by the sheriff and the court trying said cause. On account of the defect in the bond the appeal must be dismissed.
If appellant desires to further prosecute his appeal he may have fifteen days from this date to furnish an appeal bond in compliance with the statute and forward same to this court by supplemental transcript in connection with a motion to reinstate the appeal.
The appeal is dismissed.
Appeal dismissed.
                 ON MOTION TO REINSTATE APPEAL.